Judgment reversed upon the law and the facts, and judgment directed .for plaintiff, without costs. The finding that there was a final settlement between the parties was against the weight of evidence and contrary to weU-settled authorities in that many items were omitted from the aUeged final settlement. Plaintiff’s version as to what transpired at the time of the dissolution has the support of the credible evidence herein. Accordingly he is entitled to an accounting of aH the items that were aHotted to defendant for coHeetion in eonneet'on with an accounting of those that were aHotted to himself for coHeetion, which accounting should be had before an official referee. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions wHl be made. Lazansky, P. J., Rich, Kapper, CarsweH and Scudder, JJ., concur. Settle order on notice.